BROCK, Judge.
Defendant assigns as error that the trial judge sustained the State’s objection to questions concerning deceased’s reputation as a violent and dangerous fighting man. In a homicide prosecution, where there is evidence of self-defense, the general character of the deceased as a violent and dangerous man is competent, if such character was known to the defendant. State v. Johnson, 270 N.C. 215, 154 S.E. 2d 48. However, at the time defendant propounded the questions to which the State objected, there had been no evidence offered that defendant acted in self-defense, nor had there been evidence that defendant was aware of the violent and dangerous character of the deceased. In fact, when defendant later testified, although he testified that he acted to protect himself from an attack by deceased and four other men, he stated that he did not know deceased very well, “but just by people calling him Abbie.” Defendant also testified that there was no reason why Abbie might have jumped on him and that he was surprised that he had. Nowhere in defendant’s evidence was there any indication that defendant thought that deceased had the character or reputation of being a violent and dangerous man. Additionally, the record does not disclose what the answers of the witnesses would have been. In the absence of such showing we cannot hold that the exclusion of the answer was prejudicial. This assignment of error is overruled.
Defendant assigns as error that the trial judge submitted to the jury, and instructed thereon, the issue of first degree murder. The jury actually found defendant guilty of only second degree murder.
“Where defendant is convicted of murder in the second degree, any error in the instructions of the court relating to murder in the first degree cannot be held prejudicial in the absence of a showing that the verdict of second degree murder was thereby affected.” 4 Strong, N. C. Index 2d, Homicide, § 32, p. 261. There is no such showing in this case. “Also, a verdict of guilty of murder in the second degree renders immaterial the court’s refusal to direct a verdict of not guilty to *720the capital charge.” 4 Strong, N. C. Index 2d, supra. See also State v. Sallie, 13 N.C. App. 499, 186 S.E. 2d 667. This assignment of error is overruled.
No error.
Judges Morris and Parker concur.